Case 1:18-cr-00102-KAM Document 106 Filed 03/04/20 Page 1 of 1 PageID #: 537


                         SHE R T R E M O N T E                   LLP




                                                March 4, 2020

  VIA ECF

  The Honorable Kiyo A. Matsumoto
  United States District Judge
  United State District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     United States v. Loyal Bank Ltd, et al.,
                         Case No. 18-102 (S-l) (KAM)

  Dear Judge Matsumoto:

          We respectfully submit this letter, with the consent of the government, to request
  a three-month adjournment of the status conference as to defendants Loyal Bank Ltd. and
  Loyal Agency and Trust Corp., currently scheduled for tomorrow, March 5, 2020. Loyal
  Bank Limited continues to engage in liquidation proceedings outside of the United States.
  Attached hereto as Exhibit A is the latest update from the court-appointed Joint
  Liquidators regarding the liquidation progress.

          The parties believe that there will be a disposition of this action short of a trial
  once the liquidation processes conclude. Accordingly, the parties jointly request that the
  upcoming status conference be adjourned for three months and that time be excluded
  under the Speedy Trial Act from March 5, 2020 until the date of the next status
  conference, in light of the parties continuing plea negotiations.


                                                Respectfully submitted,

                                                    /s/ Heather Yu Han
                                                     Michael Tremonte
                                                     Heather Yu Han


  cc:    All counsel of record (via ECF)




                        90 Broad Street | 23rd Floor | New York, NY 10004
                 www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
